Heydenfeldt, Justice,
delivered the opinion of the court. Murray, Chief Justice, concurred.
The defendant was the keeper of a common gaming-house, and this action was for the amount required by law for a license, which the defendant had neglected to obtain. It was decided by this court, in the case of “ The People v. Craycroft,” that such an action could not be maintained.
The statute re-enacts the common law, in making this evil occupation a misdemeanor, punishable by fine and imprisonment, and the license is proposed as a sort of compromise for the offence, doubtless with the hope of regulating and thereby diminishing the bad influence of a vice which it is impossible to suppress.
The failure to obtain the license, leaves the party as he would have been at common law, a public wrong-doer, and subject to indictment and punishment.
Judgment affirmed.